Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered May 11, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to the police.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s intent to commit the murder (see, People v Russo, 232 AD2d 585; People v Hogan, 219 AD2d 672). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.